Case 1:17-cv-06867-NGG-PK Document 45 Filed 08/16/19 Page 1 of 1 PagelD #: 894

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
BERNARD RIMPEL, M.D.,
Plaintiff, REPLY DECLARATION OF
MICHAEL C. SCHMIDT
-against-
17-CV-06867 (NGG) (PK)
ADVANTAGECARE PHYSICIANS, P.C.,
Defendant.
X

 

MICHAEL C. SCHMIDT, declares under penalty of perjury pursuant to 28 U.S.C. § 1746
as follows:

i. I am an attorney admitted to practice before this Court, and am a member of the law
firm of Cozen O’Connor, counsel for Defendant AdvantageCare Physicians, P.C. in the above-
captioned action. I respectfully submit this reply declaration in further support of Defendant’s
instant motion for an order granting summary judgment pursuant to Rule 56 of the Federal Rules of
Civil Procedure and dismissing the Complaint in its entirety.

oe I have annexed hereto a true and accurate copy of the following exhibit in further
support of Defendant’s motion:

Exhibit A, | Human Resources investigation notes.

Dated: New York, New York
August 16, 2019

LA 2 >
Michael C. Schmidt (MS 7841)

 

LEGAL\42462649\1
